DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2022 has been entered.
 	Claims 17-20 and 37-40 have been withdrawn.  Claims 1, 3, 41, 46, and 47 have been amended.  
	Claims 1-16, 21-36, and 41-48 are under examination.

The objections to claims 3 and 46 are withdrawn in response to the amendments filed on 9/14/2022.
The double patenting rejection over the claims of the copending Application No. 16/400,976 is withdrawn in view of the terminal disclaimer filed and approved on 9/14/2022.
The rejection of claims 46 and 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in response to the amendment to make claim 46 dependent upon claim 3.
The rejection of claim 47 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph is withdrawn in response to the amendment introducing the T54A mutation.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-12, 23, 24, 28, 30-32, 46, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea et al. (PNAS, 2008, 105: 64-69; Barnea1), in view of each Barnea et al. (WO 16/149274; Barnea2), Creighton et al. (Cancer Res., 2006, 66: 3903-3911), Schlessinger et al. (Cell, 2000, 103: 211-225), and Lee et al. (PLOS One, 2013, 8: 1-12).
Barnea et al. teach a method for controlled release of transcription factors within a cell in response to receptor tyrosine kinase (RTK) activation induced by the phosphorylation of specific tyrosine residues located in the RTK cytoplasmic domain.  The method comprises tethering a transcription factor to the RTK via a linker containing a cleavage site for TEV protease; TEV is expressed in the cell as a fusion with the Shc1 PTB domain from a plasmid vector (claims 11, 12, 31, and 32).  Upon activation, TEV is tethered to the RTK via the binding of the Shc1 PTB to the phosphorylated tyrosine residues on the activated RTK; tethering enable TEV to cleave the linker and release the transcription factor.  Barnea et al. teach that the RTK could be EGFR (see Abstract; p. 65, column 2, second full paragraph).
Thus, the genetic circuit of Barnea1 requires a phosphorylated RTK for operation.  
Barnea1 does not specifically teach treating cancer by using endogenous hyperactive EGFR or ErbB to deliver transcription factors inside the cancer cells.  However, doing so is suggested by the prior art.  For example, Barnea2 teaches that the genetic circuit taught by Barnea1 could be used to release anti-cancer therapeutics in tumor cells upon receptor activation (see p. 1, lines 20-24; p. 26, lines 30-36).  Creighton et al. teach that the endogenous EGFR and constitutively active c-ErbB-2 are overexpressed and hyperactivated in breast cancer cells (see Abstract; p. 3905, column 1; p. 3908, column 2, last paragraph; p. 3911, column 1).  Since Barnea1 teaches that phosphorylation is required for operation, one of skill in the art would have reasonably concluded that the endogenous hyperactivated EGFR or c-Erb-2 could provide the required phosphorylation in cancer cells.  Since Barnea1 teaches that, similar to the Shc1 PTB domain, SH2 domains could be also used for tethering to the phosphorylated sites (see p. 65, column 2, second paragraph), one of skill in the art would have reasonably concluded that SH2 and Shc PTB could be used to tether both the transcription factor and the TEV fusion to the endogenous hyperactivated EGFR or c-Erb-2 (claims 7 and 28).  One of skill in the art would have found obvious to tether a therapeutic transcription factor to the hyperactivated endogenous EGFR or c-Erb-2 via an SH2 domain, when delivery of therapeutic factors to tumor cells such as breast cancer cells was desired (claims 1, 2,  9, 23, 30, and 48).  One of skill in the art would have reasonably expected that SH2 and Shc1 PTB would not sterically interfere with each other with respect to binding to RTK because the prior art teaches that SH2 and PTB bind to distinct sites in the intracellular RTK domain (claim 1) (see Schlessinger et al., p. 211, column 1; p. 213, column 2; paragraph bridging p. 213 and 214; p. 215, Fig. 3).
Based on the teachings above, one of skill in the art would have reasonably concluded that the method of Barnea1 could be adapted for the specific delivery to of therapeutic factors to breast cells and would have found obvious to deliver anti-cancer therapeutic transfection factors by tethering the therapeutic transfection factors to the hyperactivated endogenous EGFR or c-Erb-2.  By doing so, one of skill in the art would have obtained a composition comprising a first fusion protein comprising TEV and the Shc1 PTB domain and a second fusion protein comprising the therapeutic transcription factor, a TEV cleavage site, and an SH2 domain (claims 1 and 23).
With respect to claims 3, 24, and 47, Barnea2 teaches that HCV NS3 could be used instead of TEV protease for manipulating cellular circuits (see Abstract; p. 19, lines 3-7).  Replacing the TEV protease with HCV NS3 would have thus been obvious to one of skill in the art to achieve the predictable result of treating the cancer in the subject.  As evidenced by the sequence alignment of record, HCV NS3 is set forth by SEQ ID NO: 1 (claim 47).  
Barnea1, Barnea2, Creighton et al., and Schlessinger et al. do not teach the T54A NS3 mutant (claims 1 and 46).  However, using the T54A mutant is suggested by the prior art.  For example, Barnea1 teaches reducing the protease cleavage efficiency to maximize the signal-to-background ratio (see p. 64, column 2, last paragraph; see the attached Supporting Information, Fig. 5).  Lee et al. teach that the T54A NS3 mutant is less active compared to the wild type NS3 (see p. 4, column 1, second paragraph).  Based on these combined teachings, one of skill in the art would have reasonably concluded that using the T54A mutant instead of the wild type NS3 would result in lower basal substrate cleavage.  One of skill in the art would have found obvious to modify the teachings of Barnea1, Barnea2, Creighton et al., and Schlessinger et al. by replacing the wild type NS3 with the T54A mutant to achieve the predictable result of improving the signal-to-background ratio.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

5.	Claims 1-3, 7, 9-14, 16, 21-23, 24, 28, 30-34, 36,  41-43, 46, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea1 taken with each Barnea2, Creighton et al., Schlessinger et al., and Lee et al., in further view of both Qi et al. (Am. J. Physiol. Gastrointest. Liver Physiol., 2011, 300: G264-G272) and Hong et al. (Cancer Lett., 2012, 314: 34-40). 
	The teachings of Barnea1, Barnea2, Creighton et al., Schlessinger et al., and Lee et al. are applied as above for claims 1-3, 7, 9-12, 23, 24, 28, 30-32, 46, 47, and 48.  Barnea1, Barnea2, Creighton et al., Schlessinger et al., and Lee et al. do not specifically teach a pro-apoptotic transcription factor such as FOXO3 (claims 14, 16, 34, 36, 41, and 42).  Qi et al. teach that EGFR overexpression and activation leads to the inactivation of FOXO3, a transcription factor which activates apoptosis; Qi teaches that overexpressing FOXO3 inhibits cancer cell proliferation and that FOXO3 could serve as a cancer therapeutic agent (see Abstract; p. G264; p. G267; p. G271, column 1, last paragraph).  Hong et al. teach that the intratumoral administration of an adenoviral vector encoding a constitutively activated FOXO3 (FOXO3-TM) to a subject for two consecutive days suppresses tumor growth in the subject (see Abstract; paragraph bridging p. 34 and 35; p. 35, column 1, first paragraph; p. 38, column 2, first paragraph; p. 39-40).  One of skill in the art would have found obvious to use FOXO3-TM as the therapeutic transcription factor with the reasonable expectation that the specific delivery of FOXO3-TM into breast cancer cells expressing hyperactivated endogenous EGFR would promote their elimination.  One of skill in the art would have reasonably expected that the specific delivery could be achieved by tethering FOXO3-TM to the activated endogenous EGFR via an SH2 domain.  One of skill in the art would have also found obvious to use an adenoviral vector to administer the first and second fusion proteins for at least two consecutive days to a subject affected by breast cancer characterized by hyperactivated activated EGFR with the reasonable expectation that doing so would treat the cancer in the subject (claims 13, 21, 22, and 33).  
With respect to claim 43, expressing the fusion proteins from the same adenoviral vector would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in therapy.
 Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

6.	Claims 1-3, 7-12, 23, 24, 28-32, 46, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea1 taken with each Barnea2, Creighton et al., Schlessinger et al., and Lee et al., in further view of Margolis et al. (Nature, 1992, 356: 71-74).
	The teachings of Barnea1, Barnea2, Creighton et al., Schlessinger et al., and Lee et al. are applied as above for claims 1-3, 7, 9-12, 23, 24, 28, 30-32, 46, 47, and 48.  Barnea1, Barnea2, Creighton et al., Schlessinger et al., and Lee et al. do not teach Vav1 SH2 (claims 8 and 29).  Margolis et al. teach that Vav associates with the activated EGFR via its SH2 domain (see paragraph bridging p. 72 and 73; p. 73, Fig. 4).  Thus, specifically using Vav1 SH2 domain as the SH2 domain would have been obvious to one of skill in the art with the reasonable expectation that doing so would treat the cancer in the subject.  Although Margolis et al. do not specify that Vav is Vav1, it is noted that there is no evidence of record indicating that specifically using Vav1 SH2 leads to unexpected results.  As per MPEP § 716.02, [a]ny differences between the claimed invention and the prior art may be expected to result in some differences in properties.  The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1-7, 9-12, 23-28, 30-32, 46, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea1 taken with each Barnea2, Creighton et al., Schlessinger et al., and Lee et al., in further view of each Jiang et al. (Chem. Sci., 2013, 4: 3339-3346), Brown et al. (Nature Reviews, 2004, 4: 437-447), and Yaffe (Nature Reviews, Molecular Cell Biology, 2002, 3: 177-186), as evidenced by Srinivas et al. (Biochem. Biophys. Res. Commun., 1999, 260: 557-561).
	The teachings of Barnea1, Barnea2, Creighton et al., Schlessinger et al., and Lee et al. are applied as above for claims 1-3, 7, 9-12, 23, 24, 28, 30-32, 46, 47, and 48.  Barnea1, Barnea2, Creighton et al., Schlessinger et al., and Lee et al. do not teach using the HIF-1a degron (claims 4-6 and 25-27).  However, using this degron is suggested by the prior art.  For example, Brown et al. teach that, as compared to the normal tissues, tumors are hypoxic.  Brown et al. teach that expression of prodrug-activating enzymes could be specifically targeted to tumors by using HIF-1 hypoxia-responsive elements (see p. 443).  Jiang et al. teach that HIF-1 comprises a degron which is removed upon low oxygen conditions resulting in the stabilization of the protein.  Jiang et al. teach that proteins comprising this degron are degraded under normoxic conditions but become accumulated under hypoxic conditions (see p. 3339, paragraph bridging columns 1 and 2; p. 3344, column 1).  Based on these teachings, one of skill in the art would have reasonably concluded that further adding the HIF-1 degron to the first fusion protein would further increase safety by specifically inducing protease expression in tumors as opposed to the normal tissues.  One of skill in the art would have found obvious to modify the teachings of Barnea1, Barnea2, Creighton et al., Schlessinger et al., and Lee et al. by further operably linking the HIF-1 degron to the protease such as not to disrupt PTB binding to the activated EGFR to achieve the predictable result treating the cancer in the subject with increased specificity and safety (claims 4 and 25).  As evidenced by Srinivas et al., the HIF-1 degron is the HIF-1[Symbol font/0x61] degron (claims 6 and 27) (see Abstract).  While the cited prior art does not specifically teach inserting the HIF-1[Symbol font/0x61] degron into a PTB loop (claims 5 and 26), the crystal structure of the Shc PTB bound to a phosphotyrosine peptide was known in the prior art and one of skill in the art would have known that Shc PTB contains loops not involved in binding to phosphotyrosine residues (see Yaffe, p. 181, Box 1; p. 183, Fig. 5).  Thus, one of skill in the art would have found obvious to insert the HIF-1[Symbol font/0x61] degron within such a loop with the reasonable expectation that doing so would not disrupt PTB binding to the hyperactivated EGFR or c-ErbB-2.
Since EGFR is not constitutively activated in the normal tissues, since c-ErbB-2 is not expressed in the normal tissues, and since the normal tissues are not hypoxic, the first fusion protein comprising the degron would necessarily have a shorter life in normal tissue (non-phosphorylated tyrosine) compared to the tumors (phosphorylated tyrosine) (claims 4 and 25).
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 1-3, 7, 9-14, 16, 21-23, 24, 28, 30-34, 36,  41-43, 46, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Barnea1 taken with each Barnea2, Creighton et al., Schlessinger et al., and Lee et al., Qi et al., and Hong et al., in further view of Ruan et al. (Neoplasia, 2001, 3: 255-263).
The teachings of Barnea1, Barnea2, Creighton et al., Schlessinger et al., Lee et al., Qi et al., and Hong et al. are applied as above for claims 1-3, 7, 9-14, 16, 21-23, 24, 28, 30-34, 36,  41-43, 46, 47, and 48.  Barnea1, Barnea2, Creighton et al., Schlessinger et al., Lee et al., Qi et al., and Hong et al. do not teach Bax nor do they teach an AAV (claims 15, 35, 44, and 45).  However, they teach that FOXO3 activates apoptosis.  Ruan et al. teach that the pro-apoptotic Bax inhibits the growth of tumor cells and suggest in vivo therapy with AAVs encoding Bax (see Abstract; p. 261, column 2, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to replace FOXO3 with Bax and the adenoviral vector with an AAV vector to achieve the predictable result of treating the cancer in the subject.  
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
9.	The arguments addressing the references individually are not found persuasive because none of the references has to teach every claim limitation.
The claimed method is rendered obvious by the combination of all cited references.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  As set forth in the rejection, based on the teachings in the cited prior art, one of skill in the art would have reasonably concluded that Barnea’s method could be modified and applied to specifically release transcription factors to cancer cells expressing hyperactivated endogenous EGFR and c-ErbB.

The arguments related to NS3 and the T54A NS3 mutant are not found persuasive.  As set forth in the rejection above, Barnea already teaches maximizing signal-to-background ratio by reducing cleavage efficiency (see p. 64, column 2, last paragraph, Supporting Information, Fig. 5).  There is no evidence of record indicating that using the wild type NS3 provides a superior result compared to reducing TEV efficiency as in Barnea.  Furthermore, since the T54A mutant is less effective than the wild type NS3, one of skill in the art would have reasonably expected to further improve the signal-to-background ratio by using the T54A mutant instead of the wild type NS3.

10.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILEANA POPA/Primary Examiner, Art Unit 1633